Citation Nr: 0009721	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  93-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder secondary to the service-connected disability of 
inactive pulmonary tuberculosis, to include as due to 
treatment received for tuberculosis from November 1951 to 
June 1952.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1945 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which essentially determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a nervous 
condition.  The veteran filed a timely appeal to this adverse 
determination.

An earlier Board decision in this case, dated in February 
1995, was vacated and remanded by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in an 
order dated in June 1996, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA.  
The issue on appeal has been rephrased to reflect the 
agreement of the parties to this appeal as stated in the 
joint motion and codified in the Court's order.  

In October 1996, the Board remanded the case to the RO for 
further development, in compliance with the Court's order.  
The development has been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's personality disorder, variously diagnosed, 
is considered a constitutional or developmental abnormality, 
and as such is not a service-connectable disability for VA 
purposes under the law.
3.  The veteran's current dysthymic disorder is not 
etiologically related to his service-connected inactive 
pulmonary tuberculosis.


CONCLUSION OF LAW

The veteran's current acquired psychiatric disorder is not 
proximately due to or the result of his service-connected 
inactive pulmonary tuberculosis or to treatment received 
therefor, and has not been aggravated thereby.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As outlined in the Introduction to this decision, the history 
of the veteran's claim is somewhat involved.  A claim for 
service connection for a nervous condition was originally 
denied by the RO in an unappealed rating decision dated in 
November 1986.  In April 1991, the RO received a statement 
from the veteran, in which he claimed that the "onset of 
mental symptoms" occurred while being treated at the 
Madison, Wisconsin VA Hospital for his service-connected 
tuberculosis.  In a response dated later that month, the RO 
informed the veteran that he was not service connected for a 
nervous condition, and that if his pulmonary tuberculosis had 
increased in severity, he should submit medical evidence to 
the RO, at which point "we will reconsider the claim for 
service connection."

In October 1991, the veteran called the RO, as recorded in a 
report of contact dated in that month, and informed the RO 
that he believed that the RO had not properly considered his 
claim.  He stated that he believed that his nervous condition 
"is directly due to his SC TB [service-connected 
tuberculosis] and subsequent surgery," and was seeking 
service connection on that secondary basis. 

The RO then issued a rating decision, dated in November 1991, 
which determined that new and material evidence had not been 
submitted sufficient to reopen his claim for service 
connection for a nervous condition.  The RO noted that "the 
veteran has not presented any new evidence to establish that 
his nervous condition was incurred in or aggravated by his 
service, nor has he presented any evidence to show that his 
nervous condition is due to or the consequence of his S/C 
pulmonary tuberculosis which has been inactive since 1953."

The veteran then appealed this determination to the Board, 
which, in a decision dated in February 1995, upheld the RO's 
determination that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The veteran's 
subsequent motion for reconsideration was denied by the Board 
in June 1995.

The veteran then appealed the Board's decision to the Court, 
and as previously noted the Board's February 1994 decision 
was vacated and remanded by the Court in June 1996 pursuant 
to motion of the parties.  Essentially, the parties stated 
that the Board had failed to adequately address the veteran's 
claim for service connection for a psychiatric disorder on a 
secondary basis (i.e., as due to tuberculosis or treatment 
therefor).  The parties noted that this claim constituted a 
new claim for service connection, and, therefore, did not 
require the submission of new and material evidence to 
justify reopening.  

The parties determined that this new claim was well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  The parties also 
noted that the veteran's psychiatric condition had been 
variously diagnosed by different examiners as a nervous 
condition, a psychosis, a personality disorder, and a 
character disorder.  Therefore, the joint motion stated that 
a reconciliation of these various diagnoses was required.  
The joint motion thus directed that, on remand, the appellant 
should be examined by a medical panel of three VA 
psychiatrists in an effort to ascertain: (1) whether the 
veteran suffered from a psychosis and/or a personality 
disorder; and (2) whether his mental illness, if any, was 
caused or aggravated by the treatment and/or surgery for his 
service-connected tuberculosis he received at the VA hospital 
in Madison, Wisconsin from November 30, 1951 to June 9, 1952, 
as claimed by the veteran.  (The actual hospitalization 
report from that period indicates that the admission date was 
November 23, 1951.)

Therefore, in October 1996, the Board remanded the veteran's 
claim to the RO for further development.  Specifically, the 
RO was instructed to attempt to obtain copies of treatment 
records not previously of record, and to schedule the veteran 
for a psychiatric examination by a panel of three 
psychiatrists to determine the nature and extent of any 
psychiatric disorder present, and its etiology. The Board is 
satisfied that all relevant facts have been properly 
developed to the extent possible.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

As noted in the joint motion for remand and in the Board's 
remand, the medical evidence, including several 
hospitalization reports, indicates that the veteran has been 
extensively treated for psychiatric disorders, variously 
diagnosed as schizophrenic reaction, schizophrenia, 
delusional disorder, major depression, paranoid personality 
disorder, borderline personality disorder, dysthymic 
disorder, and narcissistic personality disorder, among 
others.  However, only a few of these records contain any 
evidence concerning the onset and etiology of these 
disorders, and the Board shall therefore focus its analysis 
on these records.

The VA discharge summary from the veteran's original period 
of hospitalization for tuberculosis shows that he was a 
patient at the Madison, Wisconsin VA Hospital from November 
23, 1951 to June 9, 1952.  During this period, the veteran 
underwent a segmental resection of the left upper lobe on 
February 12, 1952, which removed all palpable tuberculosis 
disease.  This summary then noted that "a short time 
following this surgery, patient developed a hypomanic 
state."  The final diagnoses included pulmonary tuberculosis 
and schizophrenic reaction, latent type, manifested by 
anxiety.  This summary also shows that the external 
precipitating stress was the veteran's thoracic surgery, and 
that he had a moderate predisposition for the disorder.

Also of record is a statement dated in September 1984 from 
Michael W. Denson, M.D.  At that time, Dr. Denson noted that 
he had been treating the veteran for the previous year, and 
stated that "[the veteran] suffers from one of the most 
severe character disorders I or my supervisors have ever 
seen," characterized by a grandiose presentation and a sense 
of entitlement.  In an addendum to this report, Dr. Denson 
stated that "[t]here is a history of a psychotic episode 
with paranoid features in the past, as well as a possible 
manic episode following treatment for tuberculosis."

In a March 1985, Robert M. Galatzer-Levy, M.D., a 
psychiatrist in private practice, stated that he had treated 
the veteran from 1979 to 1982 for a chronic paranoid 
psychosis.  He stated that the veteran's symptoms began 
during a hospitalization for tuberculosis which began during 
his military service and were manifest at that time, by 
history, by delusional states and auditory and visual 
hallucinations and destruction fantasies.

Also relevant is a second statement by Dr. Denson dated in 
February 1992.  In this statement, Dr. Denson noted his 
understanding that the veteran believed that his mental 
illness was related causally to treatment for pulmonary 
tuberculosis he received as a young man at a VA hospital, and 
therefore believed it should be adjudicated as service-
connected.  Dr. Denson said that he had treated the veteran 
for two years, from 1984 to 1985, for a severe character 
disorder with narcissistic and histrionic features, the 
symptoms of which included paranoia, grandiosity, mood 
fluctuations, and marked impairments of many aspects of 
interpersonal functioning.  He noted that the veteran was 
very ill, and this his illness was difficult to treat.  As to 
the etiology of this disorder, Dr. Denson commented as 
follows:

Accepted theories locate the genesis of 
the problem during infancy and childhood; 
it is a result of genetic variability and 
essentially very poor parenting (for 
whatever reason).  The damage is done by 
the age of five years.  However, the 
actual illness itself may not clearly 
manifest itself until early adulthood at 
the latest when the ways one has of 
perceiving and relating to oneself, 
others, and the world [become] 
particularly important vis a vis work, 
intimacy, and in general being a "grown 
up."

[The veteran] claims that he had a 
psychotic episode precipitated by 
medications used to treat his TB; this 
potential side effect is well known.  He 
describes symptoms including suicidal 
compulsions, grandiosity, and delusional 
hyperreligiosity at that time which, as 
he sees it, have persisted, albeit in 
modified form, to this day and now 
constitute his mental illness.  Indeed 
there are some similarities in the 
symptomatology, and the psychotic episode 
did occur at a time when many character 
disordered people begin to have their 
problems.  So, I can see where [the 
veteran] might believe this, and 
genuinely so, absent any manipulative 
intent to get as much money as he can 
through dishonest representation.  To be 
honest though, it is within [the 
veteran's] ways to be dishonest.

Thus, I do not believe that [the 
veteran's] illness is directly related to 
the treatment for TB.  However, I can say 
this; I think it is possible for patients 
with primitive personality structures to 
have sustained regressions within these 
structures following a severely stressful 
precipitating event...I could validly 
construct a [] scenario which could 
conceivably apply to [the veteran]; that 
is, the psychotic episode exacerbated his 
personality disorder, and this 
exacerbation has persisted.  Thus, the 
treatment for TB could be related 
causally to a limited degree [to] his 
mental illness.

In March 1997, Dr. Denson again submitted a statement 
regarding the veteran's condition, noting that he treated the 
veteran in the mid-1980's and again briefly in the 1990's.  
Dr. Denson repeated his diagnosis that the veteran suffered 
from a very severe narcissistic personality disorder, noting 
that "I truly believe he is the sickest man I have ever 
treated."  However, he concluded his statement by opining 
that "I should add that his disability is in no way 
connected with his military service, but rather is the result 
of a foul temperament complicated by very poor parenting."  

As noted previously, in October 1996 the veteran's claim was 
remanded by the Board to the RO for further development, to 
include a psychiatric examination by a panel of three 
psychiatrists.  Following this examination, the examiners 
were instructed to offer opinions to the following four 
questions:  

(1) What diagnosis or diagnoses most accurately reflect the 
veteran's current neuropsychiatric picture?

(2)  What is the degree of probability that any currently 
diagnosed acquired psychiatric disorder(s) is causally or 
etiologically related to the treatment and/or surgery the 
veteran underwent for tuberculosis at a VA hospital from 
November 30, 1951 to June 9, 1952, including the medication 
administered to the veteran and/or any blood loss by the 
veteran during and/or after surgery?

(3)  Is it at least as likely as not that any currently 
diagnosed acquired psychiatric disorder(s) was present prior 
to service?

(4)  If so, it is at least as likely as not that any 
currently diagnosed acquired psychiatric disorder(s) 
underwent a chronic increase in severity beyond the natural 
progression of the condition as the result of the treatment 
and/or surgery the veteran underwent for tuberculosis at a VA 
hospital from November 30, 1951 to June 9, 1952.

Pursuant to the agreement of the parties, as implemented by 
the Board's remand, in September 1999 the veteran was 
evaluated by a panel of three psychiatrists.  They noted that 
they had reviewed the veteran's claims file, including his 
service records, the instructions in the Board remand, and 
"the voluminous medical records" contained in the veteran's 
files, including the statements by Dr. Denson.  The examiners 
noted the veteran's history, including his treatment for 
tuberculosis in the early 1950's.  They noted that there was 
no clear relationship between his TB treatment and any 
psychiatric symptoms or psychiatric history, and his 
psychiatric history is more reflective of long-term ongoing 
personality disorder.  Following a mental status examination, 
the examiners rendered an Axis I diagnosis of dysthymic 
disorder, and an Axis II diagnosis of narcissistic 
personality disorder.  (This diagnostic formulation answered 
the first question posed by the Board regarding the correct 
current diagnoses.)  

In response to the final three questions posed in the Board's 
remand, the examiners offered the following opinions:

1.  In our opinion the degree of 
probability that the currently diagnosed 
acquired psychiatric disorder(s) is 
causally or etiologically related to the 
treatment and/or surgery the veteran 
underwent for tuberculosis at a VA 
hospital from November 30, 1951 to June 
9, 1952 is 0%.  It is our opinion that 
there is no causal relationship between 
[the veteran's] psychiatric problem and 
history and his treatment for his TB in 
the early 50s at the Madison VA Hospital.  

2.  In our opinion the degree of 
causality attributable to the medication 
administered to the veteran and/or any 
blood loss by the veteran during and/or 
after surgery during the noted 
hospitalization is 0%.

3.  In our opinion it is as likely as not 
that the currently diagnosed acquired 
psychiatric disorder(s) was present prior 
to service.  It is our opinion that [the 
veteran's] psychiatric problem is due to 
a longstanding personality disorder and 
longstanding dysthymic depressive 
disorder.  

4.  In our opinion it is not as likely as 
not that the currently diagnosed acquired 
psychiatric disorder(s) underwent a 
chronic increase in severity beyond the 
natural progression of the condition as 
the result of the treatment and/or 
surgery the veteran underwent for 
tuberculosis at a VA hospital from 
November 30, 1951, to June 9, 1952.

In reviewing this evidence, it appears that the veteran's 
principal problem is his personality disorder, as recently 
confirmed by several examiners.  Indeed, the panel of three 
VA psychiatrists who evaluated the veteran in September 1999 
opined that the veteran's overall psychiatric history was 
most reflective of "a longterm ongoing personality 
disorder," and Dr. Denson diagnosed only a narcissistic 
personality disorder in his most recent statement in March 
1997.  Personality disorders, such as paranoid personality 
disorder, borderline personality disorder, and narcissistic 
personality disorder, are considered a constitutional or 
developmental abnormalities for VA purposes, and as such are 
not service-connectable disabilities under the law.  See 38 
C.F.R. § 3.303(c) (1970); see also 38 C.F.R. §§ 3.303(c), 4.9 
(1996); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding 
that 38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid regulation).

However, the Board notes that in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), the Court held that "disability" for 
which compensation is payable by VA under 38 U.S.C.A. § 1110 
refers to impairment of earning capacity.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such a veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Id.  The Board's analysis must therefore turn to the issue of 
whether the veteran's personality disorder was aggravated by 
his tuberculosis or the treatment therefor.

As discussed, service connection on a direct basis is not 
available for personality disorders.  In any case, the Board 
observes that the medical evidence, such as the lengthy 
opinion by Dr. Denson in February 1992, is to the effect that 
the veteran's personality disorder dates from his infancy and 
childhood childhood, by the age of five years, although it 
did not clearly manifest itself until much later.  In 
addition, the panel of three VA psychiatrists who rendered 
the September 1999 opinion concluded that it was at least as 
likely as not that his acquired psychiatric problem, 
longstanding dysthymic depressive disorder, was also present 
prior to service.  

In regard to the veteran's contention that his character 
disorder was aggravated by his VA hospitalization and 
treatment for tuberculosis from November 1951 to June 1952, 
there is evidence from the hospitalization report that the 
veteran experienced a psychotic episode at the time of 
hospitalization and as noted in subsequent reports by Dr. 
Denson and Dr. Galatzer-Levy.  Of particular note is the 
February 1992 medical opinion by Dr. Denson, in which he 
stated that while the veteran's personality disorder pre-
existed his period of treatment for tuberculosis and was not 
"directly related to the treatment for TB," he could valid 
construct a scenario in which "the psychotic episode 
exacerbated his personality disorder."

However, the Board finds that this evidence is substantially 
outweighed by the evidence which indicates that there is no 
relationship between the veteran's tuberculosis and treatment 
therefor and his current psychiatric condition.  First, Dr. 
Denson stated only that he could hypothetically construct a 
"scenario" in which the veteran's psychotic episode 
exacerbated his personality disorder, and thus his opinion 
was conditional and indefinite.  He did not state that the 
veteran's personality disorder actually had been exacerbated 
or aggravated by his psychotic episode, or even that such a 
scenario was more likely than not in the veteran's case.  
This distinction is significant because where a physician is 
unable to provide a definite causal connection, the opinion 
on that issue constitutes "what may be characterized as 
'non-evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993), citing Sklar v. Brown, 5 Vet. App. 140, 145-46 
(1993), Kates v. Brown, 5 Vet. App. 93, 95 (1993), and Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  

By contrast, the panel of three VA psychiatrists who 
conducted the September 1999 examination stated that there 
was no possibility (zero percent) that the veteran's current 
psychiatric disorders were causally or etiologically related 
to the treatment and/or surgery provided for tuberculosis in 
November 1951 to June 1952, and, furthermore, that it was not 
at least as likely as not (i.e., less that 50 percent 
likelihood) that his current psychiatric disorders underwent 
a chronic increase in severity beyond the natural progression 
of the condition as a result of the treatment and/or surgery 
for tuberculosis.  The Board finds this opinion more 
persuasive, as it is clearly much more certain and definitive 
in nature than the opinion by Dr. Denson, and is based on an 
analysis of the evidence in this case evidence, rather than 
an a hypothetical situation.

Second, the September 1999 VA opinion/report indicated that 
all three psychiatrists reviewed the claim file, service 
records and the Board remand, and prepared the composite 
examination and opinion.  Inasmuch as the three psychiatrists 
all agreed on the veteran's current diagnoses and the 
etiology thereof after review of all the medical evidence and 
a current examination, the Board finds that their opinion as 
to the questions posed by the Board must be accorded the 
greatest weight and probative value.  

Third, the Board observes that despite Dr. Denson's February 
1992 statement describing the hypothetical aggravation, he 
later submitted other statements which appear to discount 
this theory.  For example, in his March 1997 statement he 
diagnosed only narcissistic personality disorder, and 
emphasized that his disability was in no way connected with 
his military service.  

The Board, of course, may reject a claimant's medical 
evidence only on the basis of other independent medical 
evidence.  Flash v. Brown, 8 Vet. App. 332, 339 (1995).  
Importantly in this case, the panel of three VA psychiatrists 
who rendered the September 1999 opinion specifically noted 
that they had formed their opinion after reviewing all the 
medical evidence in the veteran's claims file, including the 
1951 hospitalization report and the opinions and statements 
of Dr. Denson, among others.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support the appellant's position.)

The Board notes that although the veteran has been diagnosed 
solely with a personality disorder on multiple occasions in 
the past fifteen years, he was also diagnosed with dysthymic 
disorder at the time of the September 1999 examination.  As 
this is an acquired disorder, service connection on both a 
direct basis and an aggravation basis is available.  However, 
there is no evidence that relates this disorder to either the 
veteran's military service or to his treatment for 
tuberculosis in the early 1950's.  On the contrary, the 
recent psychiatric panel concluded that the veteran's 
longstanding dysthymic depressive disorder preexisted 
service, and was neither caused by nor aggravated by his 
treatment for tuberculosis, as alleged by the veteran (the 
evidence does not show, and indeed the veteran has not 
alleged, that his dysthymic disorder was aggravated by 
service).  

The Board has considered the veteran's own contentions, as 
set forth during the course of his March 1992 hearing before 
an RO hearing officer, that his mental problems were due 
either to the tuberculosis itself (such as the chemistry of 
the tubercle bacilli), or to the treatment received for this 
disorder at a VA hospital in the early 1950's .  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  Because the veteran is not a 
medical expert, however, he is not qualified to express an 
opinion regarding any medical causation of his current 
psychiatric disorders.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494-5 (1992).  See also Heuer v. Brown, 7 Vet.App. 379, 
384 (1995), citing Grottveit, in which the Court held that an 
appellant does not meet his or her burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the appellant presents 
only lay testimony by persons not competent to offer medical 
opinions.  Thus, the Board finds that the veteran's 
contention that his current psychiatric disorders are related 
to the medical treatment received at a VA facility nearly 50 
years ago cannot be accepted as competent evidence.

The Board has noted the contention by the veteran's 
representative to the effect that the recent VA psychiatric 
panel did not exclude any indication of an additional degree 
of disability due to aggravation by a service-connected 
disability as contemplated under Allen, 7 Vet. App. at 448.  
The Board is satisfied, however, that the panel essentially 
excluded any such possibility of increased psychiatric 
disability due to the VA hospitalization in concluding 
against the likelihood that any current emotional problem was 
due to the pulmonary tuberculosis and the VA treatment in 
question.  

The veteran's representative also urges that the evidence is 
in equipoise and the benefit of the doubt must go to the 
veteran.  After review of the record, however, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder secondary to the service-connected pulmonary 
tuberculosis, to include the treatment from November 1951 to 
June 1952.  Of particular significance, of course, is the 
extent to which the recent VA psychiatric panel excluded any 
basis for reasonable doubt in its opinions.  Because the 
preponderance of the evidence in this case is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder secondary to the service-connected 
disability of inactive pulmonary tuberculosis, to include as 
due to treatment received for tuberculosis from November 1951 
to June 1952, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

